Citation Nr: 1111417	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran's countable income is excessive for purposes of nonservice-connected pension benefits by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's case was subsequently transferred to the New Orleans, Louisiana RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's countable income exceeds the applicable maximum annual pension rates (MAPRs) for the time period in question.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of nonservice-connected pension benefits by reason of being housebound.  38 U.S.C.A. §§ 501, 1513, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the notice informed the Veteran how a rating and effective date would be assigned.  

Additionally, there is no dispute regarding the facts surrounding the Veteran's income and, thus, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained a report of the Veteran's Social Security income and the Veteran submitted billing statements.  

The Board notes that that the Veteran has reported continuous dialysis treatment.  Although pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim for benefits so long as he "adequately identifies those records and authorizes the Secretary to obtain them," the Veteran has the ultimate responsibility to locate and secure the records, and VA is under no duty to obtain records for which the Veteran has not provided an authorization as he cannot remain in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  After notifying the Veteran in January 2009 that he should submit a complete Medical Expense Report, the Veteran did not respond.  Thus the Board finds that it may proceed to adjudication on the claim.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Pension

Under 38 U.S.C.A. § 1513(a), as combined with 38 U.S.C.A. § 1521(a) and (e), a special monthly pension may be paid to a Veteran who is 65 years of age or older, meets the service requirement of 38 U.S.C.A. § 1521 and possesses a minimum disability rating of 60 percent.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006).

Under 38 U.S.C.A. § 1521(j), a Veteran must have served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and been discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or, (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, exclusions from countable income for the purpose of determining entitlement to improved pension includes: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

As of December 1, 2005, the MAPR for a Veteran with one dependent, at the housebound rate, was $16,205.  As of December 1, 2006, the MAPR for a Veteran with one dependent, at the housebound rate, was $16,740.  As of December 1, 2007, the MAPR for a Veteran with one dependent, at the housebound rate, was $17,126.  As of December 1, 2008, the MAPR for a Veteran with one dependent, at the housebound rate, was $18,120.  As of December 1, 2008, the MAPR for a Veteran without dependents, at the housebound rate, was $14,457.  As of December 1, 2009, the MAPR for a Veteran without dependents, at the housebound rate, was $14,457.  See 38 C.F.R. § 3.23(a)(5).  There was no cost of living increase for 2010; therefore, the rates remained the same thereafter.

The MAPR is published in Appendix B of VA Manual M21-1, Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is also available at http://www.vba.va.gov/bln/21/rates/
pen01.htm.

By a November 2006 application, the Veteran claimed entitlement to VA nonservice-connected disability pension benefits.  He initially reported one dependent, his spouse.  However, subsequently, in a statement dated in February 2009, he reported that his wife had left him and been awarded their home in the divorce settlement.  The claim for nonservice-connected disability pension benefits by reason of being housebound was granted by a RO rating decision in June 2008; however, it was determined that his income exceeded the MAPR limit at the housebound rate for a Veteran with one dependent.

In a claim dated in November 2006, the Veteran reported income in excess of the 2005 to 2006 MAPR limit.  In a claim dated in July 2007, the Veteran reported income in excess of the 2006 to 2007 MAPR limit.  The Board notes that the Veteran does not indicate in these claims whether these amounts include deductions for the Veteran's Medicare Premium.

SSA printouts, dated in November 2007 and December 2008, reveal that, when annualized, the Veteran's monthly SSA income exceeds the MAPR limits in 2006, 2007, 2008, and 2009.  The Board notes that the SSA printouts also reveal that the Veteran paid Medicare Premiums each month.  Adjusting the Veteran's income based upon his Medicare Premiums, the Board notes that the Veteran's income remains in excess of the MAPR limits in 2006, 2007, 2008, and 2009.  The Board notes that Social Security benefits were not automatically increased based upon cost of living in 2010 or 2011.  See http://www.ssa.gov/oact/cola/colaseries.html.

The RO indicated that the Veteran submitted Doctor's Expenses; however, these expenses were found to be unpredictable and, therefore, could not be considered in calculating the Veteran's income.

The Veteran submitted a billing statement from Fresenius Medical Care, dated in July 2008, regarding treatment rendered in December 2007 and May 2008 and a billing statement from Island Dialysis, dated in July 2008, regarding treatment in January 2008, February 2008, and March 2008, that indicated the Veteran had a balance due.  However, these statements do not indicate what amount, if any, was paid by the Veteran.

In January 2009 VA sent the Veteran a notice indicating that an incomplete Medical Expense Report was received from the Veteran and that a complete report was needed.  In March 2010 VA sent the Veteran a request that he provide additional information regarding his income.  There is no indication in the claims file that the Veteran provided any addition income information.

The Veteran submitted a billing statement from Northwest Louisiana Nephrology, dated in December 2009 that indicated that the Veteran had a balance; however, there is no indication that the Veteran paid any amount.  The Veteran has not indicated that there are any other potential exclusions from his income. 

Therefore, the Board finds that the Veteran's countable annual income for the years 2006, 2007, 2008, and 2009 exceeds the pertinent MAPR for the award of VA disability pension with one dependent and, for the period after which the Veteran reports that he was divorced, no dependents, at the housebound rate.  After reduction of the Veteran's reported SSA income by his Medicare Premiums and based upon the Veteran's own income reports, at no point is the Veteran's income below the MAPR limit qualifying him for nonservice-connected pension at the housebound rate.  In addition, the Board notes that the Veteran has reported some medical expenses in the form of billing statements; however, these statements do not reveal that the Veteran has paid any amount regarding these expenses and the Veteran has not responded to attempts to obtain additional information regarding his medical expenditures.

As the Veteran's income exceeds the statutory limits, he is not legally entitled to payment of VA pension benefits, regardless of his honorable wartime service. Thus, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's countable income is excessive for purposes of nonservice-connected disability pension benefits at the housebound rate.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


